Title: From John Adams to William Cunningham, 7 November 1808
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy November 7th. 1808.

The letter of General Washington would have remained in obscurity forever, as far as I know, as it has been for twelve years past, had not a mean vengeance been hurled on the subject of it, for no other offence than his sterling integrity. You are the first person except one who ever asked me a question concerning the reasons for releasing, a certain Gentleman from the burthen of public office. That one was Barnabus Bidwell, in the violence of the tempest occasioned by the Presidential election in 1800. Believing his curiosity to be insidious, I gave him a civil but short answer, that he was a man of too much information not to perceive the impropriety of my complying with his request. Though circumstances are now altered, I shall insist that whatever I write to you upon the Subject, shall be confidential as long as I live.
What is it you require of me? Nothing less than a volume, which I have neither eyes nor hands nor time nor inclination to write, because it must contain the portraits of all my five Ministers; of a Dayton a Hillhouse a Goodhue in the Senate; of an Otis a Sitgreaves a Bayard and a Harper and several others in the house, with a Hamilton behind the scene; of a MacDonald a William Moore Smith Agent for British Creditors, a John Ward Fenno and a Porcupine, Cobbetts and many others out of doors. I have not mentioned a Liston nor a Bond, because whatever their secret influence might be, they were at least discreet. The subterranean intrigues as well as the overt acts must be develloped and described. The gentleman has wreaked his revenge on my Son in letters which Shew the character of the man; bitter and malignant, ignorant and Jesuitical. His revenge has been sweet and he has rolled it as a delicious morsel under his tongue. Suppose I should tell you that the studies of his early youth and of his riper years, had not been competent to the profound investigations, which his office required. We had discussions of great importance with France, England and Spain, especially the two former, Involving questions respecting neutral rights, respecting British and Tory claims of Ante–revolutionary debts. I could get nothing done as I would have it. My new Minister Marshall, did all to entire satisfaction. Suppose I should say he was very superficially read in the law of Nations. Suppose I should say, he was very far from any familiar and extensive acquaintance with the laws of England and indeed of his own land. Who would believe me? The Gentleman himself would believe me, because he is conscious of it, but he would not be likely to confess it in public. Perhaps half a dozen or a dozen men in the Union knew it, but these would be very unwilling to testify to it. Would it be decent, would it be possible for a President to publish such reasons and enter into endless disputes in the Newspapers to support them? His intrigues with Senators in opposition to me, and to measures I had adopted and nominations I had made led the Senators into violations of the Constitution, particularly in the nominations of Mr. Murray, Mr. Gerry, and Col. Smith. His écharnement against Mr. Gerry whose negotiations were more useful and successful than those of either of his Colleagues, was so furious, that he urged upon me a Report containing a Philippic against Gerry, as violent and outrageous as it was false and groundless. I blotted it out, but he was so angry with me that he scarcely treated me with decency. I finally, however admitted some expressions to pass, which I am now very sorry for. In every step of the progress of the negotiations with France, he opposed obstructed and embarrassed me to the utmost of his power, and in some instances with the secret aid of Hamilton as I suppose, had the art to get all the other four of my Ministers to join him.
Before I left Philadelphia I had called together all the five heads of Departments to consult upon instructions to Mr: Ellsworth Mr: Davie and Mr: Murray in their negotiations with France. We had met several days and discussed every point in controversy. We had reasoned and examined and convinced one another, until we had agreed unanimously upon every article and reduced the whole to writing. I gave it to the Secretary of State to reduce it into form, correct the language where it wanted any alteration; make a fair copy and send it as soon as possible to me at Quincy for revision and correction, that I might sign the instructions to be delivered to the Envoys. Arrived at Quincy I expected them by every post. Week after Week passed away, and no instructions arrived. I was uneasy, because our Envoys ought to be upon their passage. After a long time, instead of instructions came a letter to me signed by all five of the heads of departments, advising and most earnestly entreating me to suspend the embarkation of the Ministers. This triffling, this negligence of duty; this downright disobedience of my orders, most seriously alarmed me. I was responsible alone for measures to my Country which I knew to be indispensable to avoid a war abroad with France and a civil war at home, while we were involved and embroiled with England in very difficult controversies and I could get nothing done. I very cooly however preserved my temper and sat off immediately for Trenton to meet my Gentlemen face to face. At Trenton I found the gentlemen had wrought themselves up to a perfect enthusiasm and delusion. They appeared to be fully convinced that the first Ships would bring intelligence of the restoration of Louis 18th. Suwarrow at the head of a Russian Army on one side and Prince Charles at the head of an Austrian army on the other, were to conduct Louis 18th. to Paris and Versailles in Splendor & triumph. I preserved my temper very happily; called my Ministers together; heard all their reasons with the utmost coolness and candor; gave my reasons and opinions in answer to theirs and decided that the instructions should be finished and the Ambassadors embarked as soon as possible, which was done and they brought back peace abroad and at home. I found Hamilton at Trenton; he came to visit me. I said nothing to him upon politicks. He began to give his advice unasked. I heard him with perfect good humour; though never, in my life did I hear a man talk more like a fool. “The English Nation had the most perfect confidence in Mr: Pitt, and Mr. Pitt was determined to restore the house of Bourbon. The two Imperial Courts were determined to support the Bourbon’s; their Armies were triumphant; Louis 18 would be in glory at Versailles before my Ministers could arrive there. Offence would be taken at my sending a mission to the Directory,” and twenty other wild extravagances in the same style of dogmatical confidence. I answered every one of his topicks with candor and temper in too long a detail to be repeated here. Time has shewn that I was right and he wrong in every particular. They had even wrought upon Mr: Ellsworth to believe that the Bourbons would be restored before winter. He and Mr: Davie at dinner alone with me conversing upon the Subject, Ellsworth let fall an expression to that purpose, when I turned to him and said Mr: Ellsworth do you seriously believe that the Bourbons will be restored so soon. He answered, “Why, it looks a good deal so.” Upon that I said to them both, Gentlemen you may depend upon it, the Bourbons will not be restored these seven years, if they ever are. I request you seven years hence to recollect what I now say to you, and I supported my opinions by a long argument drawn from the nature and history, of all coalitions, from the waste of the Northern armies by sickness and desertion in France, and that forest of fortifications with which France is every where defended; from the property now possessed by Revolutionary men, and especially, from the enthusiasm and Revolutionary fury that still possessed the people of France. Mr: Ellsworth however behaved with perfect propriety throughout, and Mr: Davie was of my opinion in all points.
You shall now give me your opinion whether I was wrong in giving Mr: Pickering his congé. He is, for any thing I know a good Son, husband, father, Grandfather, brother, Unckle and cousin; but he is a man in a mask; sometimes of silk, sometimes of iron, and sometimes of brass; and he can change them very suddenly and with some dexterity, as I could shew you in many instances, though I have said little or nothing about him till now for nine or ten years.

J. Adams—